DETAILED ACTION
This Office Action is in response to the communication(s) filed on 12/07/2020.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 10-11, 13-17, and 19-20 are rejected under 35 U.S.C. 102 (b) as being anticipated by Whitney et al. (US 2011/0270509 A1).
Regarding claim 10, Whitney discloses a method for improving torque actuation response, comprising: actuating fuel and air actuators to achieve a built-up torque reserve (paragraph 0065); concurrent with actuating the fuel and air actuators, retarding spark timing from an optimal spark timing to achieve a desired engine output torque (paragraph 0065).
Regarding claim 11, Whitney further discloses wherein retarding spark timing brings a spark actuator to the middle of a spark timing range for bi-directional control and sacrifices engine efficiency for engine responsiveness (see at least paragraph 0050-0061).
Regarding claim 13, Whitney further discloses wherein the built-up torque reserve can be achieved by use of various combinations of relatively fast and relatively slow torque actuators (see at least paragraph 0003, 0024, 0050-0061, 0065).
Regarding claim 14, Whitney further discloses wherein the relatively fast actuators include fuel injection and spark timing and the relatively slow actuators include air actuators (see at least paragraph 0003, 0024, 0050-0061).
Regarding claim 15, Whitney discloses a system for improving torque actuation response, comprising: a control system configured to: actuate fuel and air actuators to achieve a built-up torque reserve (paragraph 0065); and retard spark timing from an optimal spark timing to achieve a desired engine output torque concurrent with actuating the fuel and air actuators (paragraph 0065).
Regarding claim 16, Whitney further discloses wherein retarding spark timing brings a spark actuator to the middle of a spark timing range for bi-directional control and sacrifices engine efficiency for engine responsiveness (see at least paragraph 0050-0061).
Regarding claim 17, Whitney further discloses wherein the built-up torque reserve is configured to meet anticipated future or supplemental torque demands from one or more vehicle systems (see at least paragraph 0066).
Regarding claim 19, Whitney further discloses wherein the control system is configured to actuate one or more of relatively fast torque actuators and relatively slow torque actuators to achieve the built-up torque reserve (paragraph 0065).
Regarding claim 20, Whitney further discloses wherein the relatively fast actuators include fuel injection and spark timing and the relatively slow actuators include air actuators (see at least paragraph 0003, 0024, 0050-0061).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Whitney et al. (US 2011/0270509 A1), in view of Surnilla et al. (US 2004/0144360 A1).
Regarding claim 12, Whitney discloses the invention above.
Whitney appears silent as to wherein the built-up torque reserve can be achieved by running the engine lean thereby reducing the spark retard and minimizing efficiency loss.
	Surnilla teaches wherein the built-up torque reserve can be achieved by running the engine lean (paragraph 0037) in order to increase engine efficiency.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Whitney to having the Built-up torque reserve being achieved by the engine running lean in order to increase engine efficiency.
Regarding claim 18, Whitney discloses the invention above.
Whitney appears silent as to wherein the control system is configured to run the engine lean to achieve the built-up torque reserve, thereby reducing the spark retard and minimizing efficiency loss.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Whitney to having the Built-up torque reserve being achieved by the engine running lean in order to increase engine efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970.  The examiner can normally be reached on Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.